PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,712,036
Issue Date: 14 Jul 2020
Application No. 16/289,313
Filing or 371(c) Date: 28 Feb 2019
Attorney Docket No. 145/061  


:
:	DECISION ON PETITION
:
:
:
:


This is a decision on the petition filed February 11, 2021, to accept an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to three prior-filed nonprovisional applications set forth in a corrected/updated Application Data Sheet (ADS) that was filed previously on January 25, 2021.  This petition is being treated as a second renewed petition pursuant to 37 C.F.R. § 1.78(e).

The second renewed petition pursuant to 37 C.F.R. § 1.78(e) is GRANTED.

A petition for acceptance of a claim for delayed priority under 37 C.F.R. § 1.78(e) is only applicable to those applications filed on or after November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 C.F.R. 1.78(d)(3)(ii).  In addition, the petition under 37 C.F.R. 1.78(e) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. §  1.17(m); and
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

inter alia, a petition fee and the required statement of unintentional delay, and was dismissed via the mailing of a decision on January 14, 2021.

A renewed petition pursuant to pursuant to 37 C.F.R. § 1.78(e) was filed on January 25, 2021 along with, inter alia, a corrected/updated ADS and the fee that is associated with the filing of a certificate of correction, which was dismissed via the mailing of a decision on February 9, 2021.

With this second renewed petition pursuant to pursuant to 37 C.F.R. § 1.78(e), an acceptable certificate of correction has been received.

To date, requirements (1), (2) and (3) above have each been satisfied.  

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed applications because the petition requirements of 37 C.F.R. § 1.78(e) and the formal requirements for claiming domestic benefit (see MPEP § 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that any claim in this patent is entitled to the benefit of the prior-filed applications.  See MPEP § 211.05 for more information regarding entitlement to domestic benefit.  

The Certificates of Correction Branch will be notified of this decision so that the requested Certificate of Correction (filed on February 11, 2021) can be issued.  

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.  Any questions concerning the issuance of a certificate of correction should be directed to the Certificates of Correction Branch at (703) 756-1814.


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions

Encl. corrected filing receipt